DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-8, 14-22, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahmann et al. (US2017/0347936).
	Regarding claim 1, Stahmann discloses A system comprising: 
a memory configured to store a deep learning model (par. [0050]), the deep learning model trained to represent a relationship of pulse information and patient metrics to renal denervation efficacy in reducing hypertension (par. [0063]); and 
processing circuitry configured to: 
obtain pulse information representative of pulses from one or more wrists of a patient (par. [0060], [0070]); 
obtain a plurality of values representative of respective patient metrics for the patient (“the memory circuit can store baseline data for a particular patient across one or more of the categories of systemic renal data, direct renal data, urinary tract data, and renal-relevant extracorporeal data” in par. [0045]); 
apply the pulse information and the plurality of values to the deep learning model from the memory (par. [0060]; claim 1); 
responsive to applying the pulse information and the plurality of values to the deep learning model, obtain, from the deep learning model, a score indicative of renal denervation efficacy in reducing hypertension for the patient (“risk index score” in par. [0056]; par. [0063]); and 
generate a graphical user interface comprising a graphical representation of the score for the patient (“Alerts can take various forms. In some embodiments, the alert can be an audio and/or visual alert” in par. [0070]).
Regarding claim 2, Stahmann discloses The system of claim 1, wherein the processing circuitry is configured to compare the score to a threshold (“Such a risk index score can be calculated in various ways. In some embodiments, different types of renal data such as systemic renal data, direct renal data, urinary tract data and renal-relevant extracorporeal data can be compared against population data, thresholds, averages or the like that are specific for that type of renal data” in par. [0056]).
Regarding claim 3, Stahmann discloses The system of claim 1, wherein the score comprises a percentage of hypertension in the patient that is associated with kidney function threshold (“Such a risk index score can be calculated in various ways. In some embodiments, different types of renal data such as systemic renal data, direct renal data, urinary tract data and renal-relevant extracorporeal data can be compared against population data, thresholds, averages or the like that are specific for that type of renal data” in par. [0056]).
Regarding claim 4, Stahmann discloses The system of claim 1, wherein the score comprises a probability that the patient would achieve a target reduction in hypertension in response to receiving renal denervation therapy threshold (“Such a risk index score can be calculated in various ways. In some embodiments, different types of renal data such as systemic renal data, direct renal data, urinary tract data and renal-relevant extracorporeal data can be compared against population data, thresholds, averages or the like that are specific for that type of renal data” in par. [0056]).
Regarding claim 5, Stahmann discloses The system of claim 1, wherein the patient metrics for the patient comprise one or more of: an age of the patient, a gender of the patient, an ethnic background of the patient, a weight of the patient, a height of the patient, a diet of the patient, an activity level of the patient, or a stress level of the patient (“the comparison data can be indexed by weight, age, or other values” in par. [0043]).
Regarding claim 6, Stahmann discloses The system of claim 1, wherein the deep learning model comprises a neural network (“neural network analysis” in par. [0050]).
Regarding claim 7, Stahmann discloses The system of claim 6, wherein the neural network comprises three layers including an input layer, a hidden layer, and an output layer comprising a transfer function (“deep learning methods” in par. [0050]).
Regarding claim 8, Stahmann discloses The system of claim 1, wherein the pulse information comprises at least one of: a pulse rate, a pulse amplitude, a pulse wave velocity, a pulse rate variability, a pulse waveform morphology, or a pulse echo (“heart rate” in par. [0060]).
Regarding claim 14, Stahmann discloses The system of claim 1, further comprising a display configured to present the graphical user interface comprising the graphical representation of the score for the patient (“external device can be used to display information” in par. [0070]).
Regarding claim 15, Stahmann discloses A method comprising: 
obtaining, by processing circuitry, pulse information representative of pulses from one or more wrists of a patient (par. [0060], [0070]); 
obtaining, by the processing circuitry, a plurality of values representative of respective patient metrics for the patient (“the memory circuit can store baseline data for a particular patient across one or more of the categories of systemic renal data, direct renal data, urinary tract data, and renal-relevant extracorporeal data” in par. [0045]); 
applying, by the processing circuitry, the pulse information and the plurality of values to a deep learning model stored in a memory (par. [0050]), the deep learning model trained to represent a relationship of the pulse information and the patient metrics to renal denervation efficacy in reducing hypertension (par. [0060]; claim 1); 
responsive to applying the pulse information and the plurality of values to the deep learning model, obtaining, by the processing circuitry and from the deep learning model, a score indicative of renal denervation efficacy in reducing hypertension for the patient (“risk index score” in par. [0056]; par. [0063]); and 
generating, by the processing circuitry, a graphical user interface comprising a graphical representation of the score for the patient (“Alerts can take various forms. In some embodiments, the alert can be an audio and/or visual alert” in par. [0070]).
Regarding claim 16, Stahmann discloses The method of claim 15, further comprising comparing the score to a threshold (“Such a risk index score can be calculated in various ways. In some embodiments, different types of renal data such as systemic renal data, direct renal data, urinary tract data and renal-relevant extracorporeal data can be compared against population data, thresholds, averages or the like that are specific for that type of renal data” in par. [0056]).
Regarding claim 17, Stahmann discloses The method of claim 15, wherein the score comprises a percentage of hypertension in the patient that is associated with kidney function threshold (“Such a risk index score can be calculated in various ways. In some embodiments, different types of renal data such as systemic renal data, direct renal data, urinary tract data and renal-relevant extracorporeal data can be compared against population data, thresholds, averages or the like that are specific for that type of renal data” in par. [0056]).
Regarding claim 18, Stahmann discloses The method of claim 15, wherein the score comprises a probability that the patient would achieve a target reduction in hypertension in response to receiving renal denervation therapy threshold (“Such a risk index score can be calculated in various ways. In some embodiments, different types of renal data such as systemic renal data, direct renal data, urinary tract data and renal-relevant extracorporeal data can be compared against population data, thresholds, averages or the like that are specific for that type of renal data” in par. [0056]).
Regarding claim 19, Stahmann discloses The method of claim 15, wherein the patient metrics for the patient comprise one or more of: an age of the patient, a gender of the patient, an ethnic background of the patient, a weight of the patient, a height of the patient, a diet of the patient, an activity level of the patient, or a stress level of the patient (“the comparison data can be indexed by weight, age, or other values” in par. [0043]).
Regarding claim 20, Stahmann discloses The method of claim 15, wherein the deep learning model comprises a neural network (“neural network analysis” in par. [0050]).
Regarding claim 21, Stahmann discloses The method of claim 20, wherein the neural network comprises three layers including an input layer, a hidden layer, and an output layer comprising a transfer function (“deep learning methods” in par. [0050]).
Regarding claim 22, Stahmann discloses The method of claim 15, wherein the pulse information comprises at least one of: a pulse rate, a pulse amplitude, a pulse wave velocity, a pulse rate variability, a pulse waveform morphology, or a pulse echo (“heart rate” in par. [0060]).
Regarding claim 28, Stahmann discloses The method of claim 15, further comprising displaying, via a display, the graphical user interface comprising the graphical representation of the score for the patient (“external device can be used to display information” in par. [0070]).
Regarding claim 29, Stahmann discloses A non-transitory computer-readable medium, comprising instructions that, when executed, cause at least one processor to: 
obtain pulse information representative of pulses from one or more wrists of a patient (par. [0060], [0070]); 
obtain a plurality of values representative of respective patient metrics for the patient (“the memory circuit can store baseline data for a particular patient across one or more of the categories of systemic renal data, direct renal data, urinary tract data, and renal-relevant extracorporeal data” in par. [0045]); 
apply the pulse information and the plurality of values to the deep learning model from a memory, the deep learning model trained to represent a relationship of the pulse information and patient metrics to renal denervation efficacy in reducing hypertension (par. [0060]; claim 1); 
responsive to applying the pulse information and the plurality of values to the deep learning model, obtain, from the deep learning model, a score indicative of renal denervation efficacy in reducing hypertension for the patient (“Alerts can take various forms. In some embodiments, the alert can be an audio and/or visual alert” in par. [0070]); and 
generate a graphical user interface comprising a graphical representation of the score for the patient (“Alerts can take various forms. In some embodiments, the alert can be an audio and/or visual alert” in par. [0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10-12 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann et al. (US2017/0347936) in view of Furness et al. (US2017/0258336).
Regarding claim 10, Stahmann discloses The system of claim 1, but fails to disclose wherein the pulse information comprises first pulse information and second pulse information, and wherein the system further comprises: a first sensor configured to generate the first pulse information representative of pulses from a first wrist of the one or more wrists of the patient and transmit the first pulse information to the processing circuitry; and a second sensor configured to generate the second pulse information representative of pulses from a second wrist of the one or more wrists of the patient and transmit the second pulse information to the processing circuitry.
Furness teaches, in the same field of endeavor of a wrist sensor for generating pulse information (fig. 5; par. [0112]-[0113] as applied to both wrists).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stahmann with the teaching of Furness by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
Regarding claim 11, the combined references of Stahmann and Furness disclose The system of claim 10, wherein Furness discloses: 
the first sensor comprises three alpha sensing modules configured to generate respective signals representative of pulses from respective locations along the first wrist of the one or more wrists of the patient, and wherein the first pulse information comprises information representative of the respective signals from the three alpha sensing modules (“the subject interface device 522 can include three sensors or transducers 508a, 508b-508n (collectively 508) to detect pulse waveforms at a plurality of separate locations 586a-586n along an artery” in par. [0113] as applied to one wrist); and 
the second sensor comprises three beta sensing modules configured to generate respective signals representative of pulses from respective locations along the second wrist of the one or more wrists of the patient, and wherein the second pulse information comprises information representative of the respective signals from the three beta sensing modules (“the subject interface device 522 can include three sensors or transducers 508a, 508b-508n (collectively 508) to detect pulse waveforms at a plurality of separate locations 586a-586n along an artery” in par. [0113] as applied to the other wrist).
Regarding claim 12, the combined references of Stahmann and Furness disclose The system of claim 10, wherein Furness discloses the first sensor and the second sensor each comprise a respective pneumatic pulse sensor (“the sensors or transducers 508 may also be responsive to applied force or pressure” in par. [0113]).
Regarding claim 24, Stahmann discloses The method of claim 15, but fails to disclose wherein the pulse information comprises first pulse information and second pulse information, and wherein the method further comprises: generating, by a first sensor, the first pulse information representative of pulses from a first wrist of the one or more wrists of the patient and transmit the first pulse information to the processing circuitry; and generating, by a second sensor, the second pulse information representative of pulses from a second wrist of the one or more wrists of the patient and transmit the second pulse information to the processing circuitry.
Furness teaches, in the same field of endeavor of a wrist sensor for generating pulse information (fig. 5; par. [0112]-[0113] as applied to both wrists).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stahmann with the teaching of Furness by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
Regarding claim 25, the combined references of Stahmann and Furness disclose The method of claim 24, wherein Furness disloses: 
generating the first pulse information comprises generating, by three alpha sensing modules of the first sensor, respective signals representative of pulses from respective locations along the first wrist of the one or more wrists of the patient, and wherein the first pulse information comprises information representative of the respective signals from the three alpha sensing modules (“the subject interface device 522 can include three sensors or transducers 508a, 508b-508n (collectively 508) to detect pulse waveforms at a plurality of separate locations 586a-586n along an artery” in par. [0113] as applied to one wrist); and 
generating the second pulse information comprises generating, by three beta sensing modules of the second sensor, respective signals representative of pulses from respective locations along the second wrist of the one or more wrists of the patient, and wherein the second pulse information comprises information representative of the respective signals from the three beta sensing modules (“the subject interface device 522 can include three sensors or transducers 508a, 508b-508n (collectively 508) to detect pulse waveforms at a plurality of separate locations 586a-586n along an artery” in par. [0113] as applied to the other wrist).
Regarding claim 26, the combined references of Stahmann and Furness disclose The method of claim 24, wherein Furness discloses: 
generating the first pulse information comprises generating the first pulse information by a first pneumatic pulse sensor (“the sensors or transducers 508 may also be responsive to applied force or pressure” in par. [0113]); and 
generating the second pulse information comprises generating the second pulse information by a second pneumatic pulse sensor (“the sensors or transducers 508 may also be responsive to applied force or pressure” in par. [0113]).
5.	Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann et al. (US2017/0347936) in view of Furness et al. (US2017/0258336) further in view of Benni (US2013/0023744).
Regarding claim 13, the combined references of Stahmann and Furness disclose The system of claim 10, but fail to disclose wherein the first sensor and the second sensor each comprise a respective spectrophotometric sensor.
However, Furness discloses a pressure pulse sensor (“the sensors or transducers 508 may also be responsive to applied force or pressure” in par. [0113]).
Benni teaches a known pulse spectrophotometric pulse sensor (“One spectrophotometric method, called pulse oximetry, determines arterial oxygen saturation (SaO.sub.2) of peripheral tissue (i.e. finger, ear, nose) by monitoring pulsatile optical attenuation changes of detected light induced by pulsatile arterial blood volume changes in the arteriolar vascular system. The method of pulse oximetry requires pulsatile blood volume changes in order to make a measurement” in par. [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pulse sensor taught by Benni for the pulse sensor taught by Furness since it would have provided an alternative pulse sensor with predictable results.
Regarding claim 27, the combined references of Stahmann and Furness disclose The method of claim 24, but fail to disclose wherein: generating the first pulse information comprises generating the first pulse information by a first spectrophotometric sensor; and generating the second pulse information comprises generating the second pulse information by a second spectrophotometric sensor.
However, Furness discloses a pressure pulse sensor (“the sensors or transducers 508 may also be responsive to applied force or pressure” in par. [0113]).
Benni teaches a known pulse spectrophotometric pulse sensor (“One spectrophotometric method, called pulse oximetry, determines arterial oxygen saturation (SaO.sub.2) of peripheral tissue (i.e. finger, ear, nose) by monitoring pulsatile optical attenuation changes of detected light induced by pulsatile arterial blood volume changes in the arteriolar vascular system. The method of pulse oximetry requires pulsatile blood volume changes in order to make a measurement” in par. [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pulse sensor taught by Benni for the pulse sensor taught by Furness since it would have provided an alternative pulse sensor with predictable results.
Allowable Subject Matter
6.	Claims 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667